Title: Virginia Delegates to Benjamin Harrison, 6 August 1782
From: Virginia Delegates
To: Harrison, Benjamin


Sir,
Philadelphia Augt. 6th, 1782.
We received the Letter your Excellency did us the honor to write the 27th ult.
The Committee to whom your Excellency’s letter, touching the garrisons of York and Gloucester was referrd, being pressd by us for their report, informd Congress, that they waited for some arrangements, which the Secretary at war was making on that subject, in order to compleat their report. These we understand to be, the dissmission of those garrisons, as soon as the french Stores are removd; which they state as the reason for Count Rochambau’s having desired to have them established. We shall attend to the interest of the State when the Report appears.
All possible enquiry shall be made respecting Mr. Linctot.
Tho no official accounts have been receivd of the evacuation of Savannah, yet it is not doubted; and it is expected that of Charles-town will soon follow. Advices from Europe make it probable, that a negociation for a general Peace has commencd; but on what terms, or with what probability of succeeding we are yet to learn.
We expected instructions from the general Assembly, on the Fishery, the admission of Vermont into the union, the western cession and the navigation of the Mississippi. But we have not receivd any.

We have the honor to be with the most perfect respect Yr. Excellency’s most Obedt. and most Humb’e Servts.
A. LeeJ. Madison Jr.
P. S. Upon enquiry we find that Mr. Morgan was the only continental Agent for Indian Affairs; and that the Officers here know nothing of Mr. Linctot.
Theo’k Bland except[?] that part marked with a dash underneath having already voted on that Question.

A Lee.
